DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 210-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 14, 9-13, 3, 8, 4-6, and 15, respectively, of U.S. Patent No. 11/289,917 (the ‘917 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 210, claim 1 of the ‘917 patent recites a photovoltaic power system 
(module) comprising:  a photovoltaic DC-DC power converter comprising two power conversion circuit topologies, wherein each of the two power conversion circuit topologies is a boost conversion circuit or a buck conversion circuit; a connector to receive power from at least one photovoltaic energy source (photovoltaic panel); a connector to output power from the photovoltaic DC-DC power converter; and circuitry configured to control the photovoltaic DC-DC power converter to produce operation power at an operational power level, and further configured to alternate the operational power level between:  a maximum power point level, an overcurrent boundary level, wherein the overcurrent boundary level is at other than the maximum power point level, and an overvoltage boundary level, wherein the overvoltage boundary level is at other than the maximum power point level.
As to claim 211, claim 2 of the ‘917 patent recites a photovoltaic power system 
(module) comprising:  a photovoltaic DC-DC power converter comprising two power conversion circuit topologies, wherein each of the two power conversion circuits is a boost conversion circuit or a buck conversion circuit; a connector to receive power from at least one photovoltaic energy source (photovoltaic panel); a connector to output power from the photovoltaic DC-DC power converter; and circuitry configured to control the photovoltaic DC-DC power converter to produce operation power at an operational power level, and further configured to alternate the operational power level between:  a maximum power point level, an overcurrent boundary level, wherein the overcurrent boundary level is at other than the maximum power point level, and an overvoltage boundary level, wherein the overvoltage boundary level is at other than the maximum power point level.
	As to claim 212, claim 7 of the ‘917 patent recites one of the two power conversion circuit topologies being a boost conversion circuit and the other of the two power conversion circuit topologies being a buck conversion circuit.
	As to claim 213, claim 14 of the ‘917 patent recites one of the two power conversion circuits being a boost conversion circuit and the other of the two power conversion circuits being a buck conversion circuit.
	As to claim 214, claim 9 of the ‘917 patent recites the connector to receive power from at least one photovoltaic energy source (photovoltaic panel) comprises at least one input connector configured to receive power from at least one photovoltaic energy source (photovoltaic panel), and wherein the connector to output power from the photovoltaic DC-DC power converter comprises at least one output connector configured to output power from the photovoltaic DC-DC power converter.
	As to claim 215, claim 10 of the ‘917 patent recites the at least one output connector configured to output power from the photovoltaic DC-DC power converter comprising at least one output connector configured to output power from the photovoltaic DC-DC power converter to a DC power line.
	As to claim 216, claim 11 of the ‘917 patent recites the at least one output connector configured to output power from the photovoltaic DC-DC power converter to a DC power line comprising at least one output connector configured to connect to another photovoltaic DC-DC power converter that receives power from at least one photovoltaic energy source (photovoltaic panel).
	As to claim 217, claim 12 of the ‘917 patent recites the at least one output connector configured to output power from the photovoltaic DC-DC power converter comprising at least one output connector configured to connect to an output from another photovoltaic DC-DC power converter that receives power from at least one different photovoltaic energy source (photovoltaic panel).
	As to claim 218, claim 13 of the ‘917 patent recites the output connector configured to output power from the photovoltaic DC-DC power converter comprises an output connector configured to provide power to an inverter.
	As to claim 219, claim 3 of the ‘917 patent recites the circuitry configured to alternate the operational power level between:  a maximum power point level, an overcurrent boundary level, wherein the overcurrent boundary level is at other than the maximum power point level, and an overvoltage boundary level, and an overvoltage boundary level, wherein the overvoltage boundary level is at other than the maximum power point level comprises circuitry configured to alternate the operational power level between:  a maximum output power level, an overcurrent boundary level, wherein the overcurrent boundary level is at other than the maximum output power level, and overvoltage boundary level, wherein the overvoltage boundary level is at other than the maximum output power level.
	As to claim 220, claim 8 of the ‘917 patent recites the photovoltaic DC-DC power converter comprises two power conversion circuit topologies, wherein each of the two power conversion circuit topologies is slaved boost conversion circuitry or slaved buck conversion circuitry.
	As to claim 221, claim 4 of the ‘917 patent recites the circuitry configured to control the photovoltaic DC-DC power converter to produce operational power at an operational power level, and further configured to alternate the operational power level between:  a maximum power point level, an overcurrent boundary level, wherein the overcurrent boundary level is at other than the maximum power point level, and an overvoltage boundary level, wherein the overvoltage boundary level is at other than the maximum power point level, comprises maximum photovoltaic output voltage-photovoltaic output current proportional photovoltaic converter functionality control circuitry.
	As to claim 222, claim 5 of the ‘917 patent recites the circuitry configured to control the photovoltaic DC-DC power converter to produce operational power at an operational power level, and further configured to alternate the operational power level between:  a maximum power point level, an overcurrent boundary level, wherein the overcurrent boundary level is at other than the maximum power point level, and an overvoltage boundary level, wherein the overvoltage boundary level is at other than the maximum power point level, comprises software.
As to claim 223, claim 6 of the ‘917 patent recites the circuitry configured to control the photovoltaic DC-DC power converter to produce operational power at an operational power level, and further configured to alternate the operational power level between:  a maximum power point level, an overcurrent boundary level, wherein the overcurrent boundary level is at other than the maximum power point level, and an overvoltage boundary level, wherein the overvoltage boundary level is at other than the maximum power point level, comprises firmware.
	As to claim 224, claim 15 of the ‘917 patent recites the photovoltaic DC-DC power converter comprises two power conversion circuits, wherein each of the two power conversion circuits is slaved boost conversion circuitry or slaved buck conversion circuitry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836